UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7567



LEE ROBERT WILLIAMS,

                                            Plaintiff - Appellant,

          versus

SERGEANT BELL; OFFICER BOONE; OFFICER WIGGINS;
TALMADGE L. BARNETT; CAPTAIN DAIL; LIEUTENANT
RICHARDSON;    SERGEANT   JOHNSON;    SERGEANT
ELLIOTT,

                                           Defendants - Appellees,
          and


DOCTOR STANLEY,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-93-291-H)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Lee Robert Williams, Appellant Pro Se. Sylvia Hargett Thibaut,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's orders denying relief

in his 42 U.S.C. § 1983 (1988) action. We have reviewed the record

and the district court's opinion dismissing the claims against

Defendant Carraway under 28 U.S.C. § 1915(d) (1988). We find no

reversible error, and accordingly, we affirm on the reasoning of
the district court. Williams v. Bell, No. CA-93-291-H (E.D.N.C.
Nov. 17, 1993).

     With regard to the grant of summary judgment in favor of the

remaining defendants, Appellant's case was referred to a magistrate
judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The magistrate

judge recommended that the motion be granted and advised Appellant

that failure to file timely objections to this recommendation could
waive appellate review of a district court order based upon the

recommendation. Despite this warning, Appellant failed to object to

the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the order of the district court. We dispense

with oral argument because the facts and legal contentions are



                                 3
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                4